United States Court of Appeals
                                                     Fifth Circuit
                                                  F I L E D
        UNITED STATES COURT OF APPEALS            January 28, 2004
                 FIFTH CIRCUIT
                                               Charles R. Fulbruge III
                                                       Clerk
                 No. 03-10150
               c/w No. 03-10319
               Summary Calendar


            SHERRY BURNS BEAVERS,
                                    Plaintiff-Appellant,

                    versus

       JAY BROWN, Individually; ET AL.,

                                               Defendants,

            JAY BROWN, Individually;
JAY BROWN, as Sheriff of Parker County, Texas;
  ROBERT ANTHONY CORRAL, Deputy Jailer of the
  Sheriff Department of Parker County, Texas;
              PARKER COUNTY, TEXAS,

                                    Defendants-Appellees.


       - - - - - - - - - - - - - - - -


            SHERRY BURNS BEAVERS,
                                    Plaintiff-Appellant,

                    versus

       JAY BROWN, Individually; ET AL.,

                                               Defendants,

     ROBERT ANTHONY CORRAL, Individually;
 ROBERT ANTHONY CORRAL, Deputy Jailer of the
 Sheriff Department of Parker County, Texas,

                                    Defendants-Appellees.
           Appeals from the United States District Court
                 for the Northern District of Texas
                           (4:02-CV-336-A)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     In this 42 U.S.C. § 1983 action claiming constitutional and

state law violations, Sherry Burns Beavers appeals from both a

judgment (FED. R. CIV. P. 12(b)(6)) dismissing her constitutional

claims against Sheriff Brown and Parker County and an earlier

default judgment against Deputy Corral, awarding only nominal

damages.   (Notwithstanding Beavers’ premature notice of appeal, we

have jurisdiction over the judgment rendered in favor of Sheriff

Brown and Parker County.   See Young v. Equifax Credit Info. Servs.

Inc., 294 F.3d 631, 634 n.2 (5th Cir. 2002).)

     For the default judgment against Deputy Corral, a hearing was

held concerning damages. The district court did not clearly err in

finding that the sexual relationship between Beavers, an inmate,

and Deputy Corral was consensual.       Cf. Theriot v. Parish of

Jefferson, 185 F.3d 477, 490 (5th Cir. 1999), cert. denied, 529
U.S. 1129 (2000).   We need not reach the legal issue whether this




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2
consensual relationship violated the Constitution, because Deputy

Corral’s liability is not in dispute.

      Beavers has pointed to no evidence overlooked by the district

court in determining she had not suffered a compensable injury;

therefore, she has not shown that the nominal damages award was

clearly erroneous. See Texas A&M Research Found. v. Magna Transp.,

Inc., 338 F.3d 394, 404 (5th Cir. 2003); Williams v. Kaufman

County, __ F.3d __, No. 02-10500, 2003 WL 22890399, *15 (5th Cir.

9 Dec. 2003).

      Beavers has also failed to demonstrate that the district

court’s refusal to award exemplary damages against Deputy Corral

was an abuse of discretion.        See Sockwell v. Phelps, 20 F.3d 187,

192   (5th     Cir.    1994).       Additionally,     Beavers        was   not

constitutionally entitled to a jury trial on the damages issue; nor

has she demonstrated that the district court abused its discretion

in denying her request.         See FED. R. CIV. P. 55(b)(2); In re

Dierschke, 975 F.2d 181, 185 (5th Cir. 1992).

      The district court acted within its discretion in denying

Beavers’ request for attorney’s fees, given:            she produced no

evidence that any damage arose from the claimed constitutional

deprivation;    and,   moreover,    her   victory   produced    no    “public

benefit” to justify an award of fees in spite of receiving only

nominal damages.      See Hidden Oaks Ltd. v. City of Austin, 138 F.3d
1036, 1052-53 (5th Cir. 1998); 42 U.S.C. § 1988.               The district


                                     3
court also did not abuse its discretion by not ordering Beavers to

submit a FED. R. CIV. P. 7 reply to the defendants’ qualified

immunity defense because the court dismissed Sheriff Brown and the

County on grounds other than qualified immunity.          See Schultea v.

Wood, 47 F.3d 1427, 1433 (5th Cir. 1995) (en banc).

     Beavers’   contention     that   the   district   court   erroneously

dismissed her claims against Sheriff Brown in his individual

capacity   is   inadequately    briefed     and   is   therefore   waived.

E.g., Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

We also reject her contention that the district court’s FED. R. CIV.

P. 12(b)(6) dismissal was inappropriate. See Shipp v. McMahon, 234
F.3d 907, 911 (5th Cir. 2000) (de novo review), overruled on other

grounds by, McClendon v. City of Columbia, 305 F.3d 314, 328 (5th

Cir. 2002), cert. denied, 537 U.S. 1232 (2003). Beavers’ complaint

failed to identify either an unconstitutional official policy or a

custom instituted by Parker County and/or Sheriff Brown that caused

the claimed constitutional deprivation.            See Colle v. Brazos

County, Tex., 981 F.2d 237, 244 (5th Cir. 1993).           Moreover, her

allegations of a causal connection between Sheriff Brown’s conduct

and the claimed constitutional deprivation were purely conclusional

and were therefore insufficient to state a § 1983 claim for

municipal liability.    See Spiller v. City of Texas City, Police

Dep’t, 130 F.3d 162, 167 (5th Cir. 1997).



                                      4
       Finally,    Beavers’    complaint      failed   to   claim   that    Parker

County’s immunity had been waived through liability under the Texas

Tort   Claims     Act.   See    Dallas       County   Mental   Health   &    Mental

Retardation v. Bossley, 968 S.W.2d 339, 341 (Tex. 1998).                    She has

shown no error on the part of the district court in dismissing her

state law claims on that basis.

                                                                    AFFIRMED




                                         5